COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Anthony Whitehurst v. Sybil Thomas

Appellate case number:       01-21-00309-CV

Trial court case number:     1167394

Trial court:                 County Civil Court at Law No. 4 of Harris County

       On June 22, 2021, this Court declared appellant indigent and ordered the trial court
clerk to provide a complete copy of the clerk’s record and reporter’s record to appellant.
On September 29, 2021, appellant filed a motion for extension of time to file his appellate
brief because he claims that he has not been provided the appellate record.
        Pursuant to Texas Rule of Appellate Procedure 34.5, the trial court clerk in the above
trial cause number is ordered to provide a copy of the June 14, 2021 clerk’s record, the
June 16, 2021 supplemental clerk’s record, and the July 13, 2021 supplemental clerk’s
record to appellant without cost. Pursuant to Texas Rule of Appellate Procedure 34.6, the
official or deputy court reporter is ordered to provide a copy of the September 3, 2021
reporter’s record to appellant without cost. The trial court clerk and official or deputy court
reporter shall further certify to this Court, within 15 days of the date of this order, the date
upon which delivery of the clerk’s records and reporter’s records to appellant is made. See
TEX. R. APP. P. 35.3.
      Accordingly, we grant appellant’s motion for extension of time to file a brief.
Appellant’s brief will be due November 19, 2021.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                 Acting individually        Acting for the Court


Date: ___October 5, 2021__